
	
		II
		112th CONGRESS
		1st Session
		S. 856
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to make
		  available to the public aggregate data on providers of services and suppliers
		  under the Medicare program and to allow qualified individuals and groups access
		  to claims and payment data under the Medicare program for purposes of
		  conducting health research and detecting fraud.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Spending Transparency Act
			 of 2011.
		2.Public
			 availability of aggregate data on Medicare providers of services and
			 suppliers
			(a)PurposeThe
			 purpose of this section is to make aggregate information about providers of
			 services and suppliers under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) publicly available and to provide
			 a new level of transparency in such program.
			(b)Public
			 availabilitySection 1128J of
			 the Social Security Act (42 U.S.C. 1320a–7k) is amended by adding at the end
			 the following new subsection:
				
					(f)Public
				availability of certain medicare data
						(1)In
				generalThe Secretary shall, to the extent consistent with
				applicable information, privacy, security, and disclosure laws, including the
				regulations promulgated under the Health Insurance Portability and
				Accountability Act of 1996 and section 552a of title 5, United States Code,
				make available to the public on the Internet website of the Centers for
				Medicare & Medicaid Services the following data with respect to title
				XVIII:
							(A)A complete list
				of the providers of services and suppliers participating in the program under
				such title, including the business address of such providers of services and
				suppliers.
							(B)Aggregate
				information about each such provider of services and supplier,
				including—
								(i)the total number
				of individuals furnished items or services by the provider of services or
				supplier for which payment was made under such title during the preceding
				year;
								(ii)the number of
				unique patient encounters conducted by the provider of services or supplier for
				which payment was made under such title during the preceding year;
								(iii)the average
				number of codes billed under such title by the provider of services of supplier
				per patient encounter during the preceding year;
								(iv)the total amount
				paid to such provider of services or supplier under such title during the
				preceding year;
								(v)the top 50
				billing codes on claims paid under such title to the provider of services or
				supplier during the preceding year, as determined by volume, including a
				description of such codes;
								(vi)the top 50
				billing codes on such claims paid during such year, as determined by dollar
				amount, including a description of such codes; and
								(vii)the top 50
				diagnosis and procedure code pairs on such claims paid during such year, as
				determined by volume, including a description of such codes.
								(2)ImplementationNot
				later than 1 year after the date of enactment of the
				Medicare Spending Transparency Act of
				2011, the Secretary shall promulgate regulations to carry out
				this
				subsection.
						.
			3.Access to
			 Medicare claims and payment data by qualified individuals and groups
			(a)PurposeThe
			 purpose of this section is to allow qualified individuals and groups access to
			 information on claims and payment data under the Medicare program for purposes
			 of conducting health research and detecting fraud under such program.
			(b)Access to
			 medicare claims and payment data by qualified individuals and
			 groupsSection 1128J of the Social Security Act (42 U.S.C.
			 1320a–7k), as amended by section 2, is amended by adding at the end the
			 following new subsection:
				
					(g)Access to
				Medicare claims and payment data by qualified individuals and groups
						(1)In
				generalFor purposes of conducting health research and detecting
				fraud under title XVIII, and to the extent consistent with applicable
				information, privacy, security, and disclosure laws, including the regulations
				promulgated under the Health Insurance Portability and Accountability Act of
				1996 and section 552a of title 5, United States Code, and subject to any
				information systems security requirements under such laws or otherwise required
				by the Secretary, a qualified individual or group shall have access to claims
				and payment data of the Department of Health and Human Services and its
				contractors related to title XVIII. Notwithstanding any other provision of law,
				such data shall include the identity of individual providers of services and
				suppliers under such title.
						(2)Definition of
				qualified individual or group
							(A)In
				generalIn this subsection, the term qualified individual
				or group means an individual or entity that the Secretary has
				determined, in accordance with subparagraph (B), has relevant experience,
				knowledge, and technical expertise in medicine, statistics, health care
				billing, practice patterns, health care fraud detection, and analysis to use
				data provided to the individual or the entity under this subsection in an
				appropriate, responsible, and ethical manner and for the purposes described in
				paragraph (1).
							(B)ProceduresThe
				Secretary shall establish procedures for determining, in a timely manner,
				whether an individual or entity is a qualified individual or group.
							(3)ProceduresThe
				Secretary shall establish procedures for the storage and use of data provided
				to a qualified individual or group under this subsection. Such procedures shall
				ensure that, in the case where the qualified individual or group publishes an
				analysis of such data (or any analysis using such data), the qualified
				individual or group discloses the following information (in a form and manner,
				and at a time, specified by the Secretary):
							(A)The name of the
				qualified individual or group.
							(B)The sources of
				any funding for the qualified individual or group.
							(C)Any employer or
				other relevant affiliations of the qualified individual or group.
							(D)The data analysis
				methods used by the qualified individual or group in the analysis
				involved.
							.
			
